In the

    United States Court of Appeals
                For the Seventh Circuit
No. 13-1722

TRANSPORT WORKERS UNION OF
AMERICA, AFL-CIO, LOCAL UNIONS
561, 562, 563, 564, 565,
                                               Plaintiffs-Appellants,

                                 v.


TRANSPORT WORKERS UNION OF
AMERICA, AFL-CIO, INTERNATIONAL
UNION,
                                                Defendant-Appellee.

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
            No. 13 C 1451 — John J. Tharp, Jr., Judge.


 ARGUED SEPTEMBER 23, 2013 — DECIDED OCTOBER 18, 2013


   Before BAUER, KANNE, and HAMILTON, Circuit Judges.
   BAUER, Circuit Judge. This matter involves a power struggle
between the national leadership of the Transportation Workers
Union of America and the leadership of several of its Local
Unions. The dispute arose after American Airlines filed for
2                                                   No. 13-1722

bankruptcy and implemented a plan to reduce its labor costs.
In anticipation of the reduction in the number of American
Airlines mechanics, and likewise a reduction in the number of
Transportation Workers Union members, the national leader-
ship of Transportation Workers Union consolidated several
local unions and shuttered offices. The district court denied the
Local Unions’ motion for a preliminary injunction preventing
the consolidation. The affected Local Unions now appeal,
challenging Transportation Workers Union of America’s
authority to take such action.
                     I. BACKGROUND
     The facts in this case are not in dispute. Defendant, Trans-
portation Workers Union of America (“TWU”), is an interna-
tional labor union comprised of 115,000 members nationwide.
TWU administers collective bargaining agreements with
American Airlines (“American”). TWU established local
unions in the cities where American had major operations to
help adequately handle the representation of its members. The
Plaintiffs, Local Unions 561, 562, 563, 564, and 565 (“Local
Unions”), represent line mechanics and overhaul base mechan-
ics.
    On November 29, 2011, American and its affiliates filed for
Chapter 11 bankruptcy protection. They sought concessions
from TWU that would yield a 20% reduction in labor costs.
Extensive negotiations, which included representatives from
Local Unions, occurred between American and TWU until a
new collective bargaining agreement was ratified. Under the
new collective bargaining agreement, the “Baker Letter” was
eliminated. The Baker Letter required American to pay
No. 13-1722                                                    3

approximately $2 million to compensate Local Union represen-
tatives. The elimination of the Baker Letter resulted in a direct
loss of funding to Local Unions. Additionally, the number
of TWU-represented American mechanics was forecasted to
drop by approximately 4,000 members by 2017 because
American plans to add new planes to its fleet.
    On August 17, 2012, the former president of Local 562
proposed that the Local Unions be consolidated to improve the
representation of its members. Subsequently, the TWU
International Executive Council (“IEC”) established an IEC
Subcommittee. The IEC Subcommittee conducted a thorough
review of the restructuring, garnered input from the presidents
of the Local Unions, and created a subcommittee report. The
IEC Subcommittee members unanimously approved the
report’s recommendation to consolidate the Local Unions in an
effort to address forthcoming financial pressures. Specifically,
the report recommended consolidating the existing Local 561-
565 Line Mechanics into one new Local 591, and consolidating
the three Base Overhaul Mechanic Local Unions into two. The
Base Overhaul Mechanics remaining in Local 565 would merge
with Local 567.
    On January 4, 2013, TWU International President, James
Little, interpreted the TWU Constitution and concluded that
TWU had the authority to consolidate the Local Unions as
recommended in the IEC Subcommittee report. The IEC
unanimously passed a resolution adopting the subcommittee’s
recommendations. The consolidation of the Local Unions was
scheduled to occur on March 22, 2013. In compliance with the
TWU Constitution, the Local Unions appealed the resolution
to the IEC. The IEC denied the appeal. The Local Unions did
4                                                  No. 13-1722

not follow Article XXIII of the TWU Constitution, requiring
them to appeal the IEC’s decision at the TWU Convention on
September 23, 2013, because the consolidation would have
already occurred by that date.
    Instead, on February 25, 2013, the Local Unions filed a
complaint in the district court seeking to enjoin TWU from
implementing its reorganization plan. On March 5, 2013, the
Local Unions moved for a temporary restraining order and a
preliminary injunction to prevent the consolidation. The
district court denied the temporary restraining order, but
allowed the Local Unions to submit supplemental briefing
and evidence. On March 21, 2013, the district court denied the
Local Unions’ motion for a preliminary injunction as well. On
March 22, 2013, TWU consolidated the Local 561-565 Line
Mechanics into Local 591 and the remaining Base Overhaul
Mechanics from Local 565 merged into Local 567 as planned.
The monies, books, and properties of Local Unions 561-565
were transferred to the new Local 591, Local Unions 561-565
were dissolved and their charters revoked, and new officers for
Local 591 were elected.
                      II. DISCUSSION
    On appeal we must determine whether TWU exceeded the
powers afforded to it by the TWU Constitution when it
consolidated Local Unions 561-565 into a single “super-local”
union. The Local Unions pray for two forms of relief. First, the
Local Unions ask this Court to grant injunctive relief pursuant
to their previously filed preliminary injunction. If we decline
to do so, the Local Unions ask this Court (1) to reinstate the
charters of Local Unions 561-565; (2) to reinstate their duly
No. 13-1722                                                     5

elected officers, monies, books, properties, and constituent
members; and (3) to return former Local 565 Base Overhaul
Mechanics from Local Union 567.
    We first address the Local Unions’ request for a preliminary
injunction that would maintain the status quo prior to
March 22, 2013 of the TWU Local Unions. We cannot do so.
“For a preliminary injunction to be effective, it must be issued
prior to the event the movant wishes to prevent.” Kehoe v.
Housing Auth. of South Bend, 683 F.3d 844, 845 (7th Cir. 2012)
(emphasis in the original). An issue on appeal will be moot “by
virtue of an intervening event, [because] a court of appeals
cannot grant ‘any effectual relief whatever’ in favor of the
appellant.” Dorel Juvenile Grp., Inc. v. DiMartinis, 495 F.3d 500,
503 (7th Cir. 2007) (citing Calderon v. Moore, 518 U.S. 149, 150
(1996)). TWU’s intervening consolidation of Local Unions 561-
565 prevents this Court from maintaining the earlier status quo
of the Local Unions. Unfortunately, “the United States Court
of Appeals for the Seventh Circuit cannot make time run
backwards;” their request to grant injunctive relief is moot.
Gilpin v. AFSCME, 875 F.2d 1310, 1313 (7th Cir. 1989). Though
the Local Unions’ request for a preliminary injunction is moot,
their “case as a whole remains alive because other issues have
not become moot.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 394
(1981).
   Plaintiffs also ask us to order affirmative relief restoring
their independent status as local unions based on claimed
violations of the TWU Constitution. Apart from several
procedural obstacles to that request, it fails on the merits. A
union’s interpretation of its own constitution is entitled to
judicial deference. Air Wis. Pilots Prot. Comm. v. Sanderson, 909
6                                                    No. 13-1722

F.2d 213, 218 (7th Cir. 1990). The deference to a union’s
interpretation reflects a longstanding “federal policy of non-
interference in internal union affairs.” Local 657, United Bhd. of
Carpenters v. Sidell, 552 F.2d 1250, 1257 (7th Cir. 1977). To
prevail, a plaintiff must show that the union’s interpretation
of its own constitution was “unreasonable, perhaps even
‘patently unreasonable’ before we can set it aside.” Fulk v.
United Transp. Union, 160 F.3d 405, 408 (7th Cir. 1998); (citing
Air Wis. Pilots Prot. Comm., 909 F.2d at 218.
    To determine whether the union’s interpretation was
“reasonable” or “patently unreasonable,” we must first
understand how much authority the TWU Constitution grants
its national leadership. The same TWU Constitution was at
issue in 2001 when Local 507 mechanic members challenged
TWU’s merger of its local union with another. Local 507,
Transp. Workers Union of Am., AFL-CIO v. Transp. Workers Union
of Am., AFL-CIO, No. 00–CV–12436–MEL, 2001 WL 92161
(D. Mass. 2001). The court found that “[t]he TWU Constitution
grants broad powers over Locals to both the IEC and the IAC.”
Id. at 3. The court further opined that the combination of Art.
V, § 1, which empowers the International President to “inter-
pret” and “enforce” the Constitution, along with Art. VIII, § 2,
which names the IEC as the “supreme authority in the Interna-
tional Union,” indicated that “ultimate power lies in the TWU
national leadership instead of the Local leadership.” Id. at 3.
The court held that the transfer of Local 507 mechanic mem-
bers to another local union was within the powers granted to
TWU by its constitution. Id. at 4. Applying the court’s reason-
ing to the case at issue here, we view the TWU Constitution as
No. 13-1722                                                       7

granting nearly plenary power to the TWU national leadership
over subordinate local unions.
    The TWU Constitution explicitly gives the International
President the power to “interpret the meaning and application
of the provisions” of the Constitution. Art. V, § 1. In his
January 4th letter regarding the IEC’s authority to restructure
the locals, President Little stated that, “[t]he TWU Constitution
grants TWU numerous powers over its Locals,” including the
authority to “merge Locals, transfer members between Locals,
dissolve Locals, revoke charters and charter new locals. See for
example, Article VIII, Sections 8(a), 8(b), Article XIV, Section 2,
and Article XIV, Sections 1-3 of the TWU Constitution.”
President Little’s interpretation of the relevant sections is
consistent with the court’s reading of the TWU Constitution in
Local 507. Here, TWU is effectively consolidating five Local
Unions into one, and the consolidation is similar to the merger
of two Locals into one, which the court approved in Local 507.
On its face, we cannot deem President Little’s interpretation as
‘patently unreasonable.’
    The burden remains on the Local Unions to indicate where
and how President Little’s “interpretation [] conflicts with the
‘stark and unambiguous’ language of the Constitution or reads
out of the Constitution important provisions.” Exec. Bd. of
Transp. Workers Union of Phila., Local 234 v. Transp. Workers
Union of Am., AFL-CIO, 338 F.3d 166, 170 (3d Cir. 2003). The
Local Unions offer a blanket argument that President Little’s
interpretation conflicts with eight sections of the TWU Consti-
tution, specifically, Art. V, § 4; Art. VI, § 4; Art. VIII, §§ 8, 9;
Art. XII, §§ 1, 2, 3; and Art. XIV, § 1. The district court analyzed
each provision individually and found that each section was
8                                                    No. 13-1722

either not relevant to the situation at hand or that TWU’s
interpretation of the section was not unreasonable. After
examining the relevant sections, we agree. The Local Unions
quote the text or reference sections, but fail to argue how or
why TWU’s interpretation conflicts with the “stark and
unambiguous” language of the Constitution, and then arrive
at a cursory conclusion that TWU’s action is patently unreason-
able. We are not persuaded by the Local Unions’ general
reference to these sections and agree with the district court’s
analysis.
    The Local Unions also argue that the TWU Constitution
lacks an express provision that allows for the consolidation of
Local Unions 561-565, and therefore, TWU’s action “falls
outside the authority” granted to it. Int’l Longshoremen’s Assn.,
Local 1516 v. Int’l Longshoremen’s Assn., 815 F.2d 637, 641 (11th
Cir. 1986). This argument, however, is not persuasive. While
there is no single section that specifically addresses consolidat-
ing the Local Unions, two provisions provide sufficient
authority to do so: Art. VIII, § 8(a) and Art. XIV, § 3. Article
VIII, titled “Duties and Powers of the International Executive
Counsel,” section 8(a), states that:
     Should the number of good standing members in
     any Local Union become reduced to the point that,
     in the opinion of the International Executive Coun-
     cil, the Local can no longer properly perform its
     functions, the International Executive Council may
     revoke the charter of such Local, or require it to
     merge with another Local, or take such other action
     as it deems advisable.
No. 13-1722                                                  9

    Furthermore, Article XIV, titled “Local Unions,” section 3,
states that, “[n]o Local Union shall be dissolved, except with
the approval of the International Executive Council.” The
explicit language of these sections allows the IEC to revoke,
merge, dissolve, or take any “other action as it deems advis-
able.” The IEC is the only entity named with the authority to
make these decisions. And, TWU consolidated the Local
Unions only after the IEC unanimously passed the resolution
to do so.
    In summary, TWU’s actions fall wholly within the scope of
the authority granted to it. TWU reasonably exercised the
powers granted to it by the TWU Constitution. The Local
Unions raised numerous contentions in their brief, and we
decline to discuss those without merit. We hold that the Local
Unions’ motion for a preliminary injunction against TWU is
moot. We reject the Local Unions’s argument that TWU’s
interpretation of its Constitution was patently unreasonable.
                    III. CONCLUSION
   The appeal is dismissed insofar as it challenges the denial
of the Local Unions’ motion for a preliminary injunction;
otherwise, the judgment is AFFIRMED.